Citation Nr: 1104711	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  00-17 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
perivascular dermatitis, also claimed as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The Veteran served on active military service from June 1966 to 
April 1969 with service in the Republic of Vietnam from April 
1968 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in April 1999 by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for skin rashes.  
In a rating decision dated in August 2001, the RO again denied 
service connection for perivascular dermatitis (claimed as skin 
rashes).

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in January 2002; a transcript of that hearing 
is of record. 

The Board remanded the Veteran's claim in August 2003.

In October 2007, the Board denied the claim for service 
connection for a skin rash disorder.  The Veteran appealed the 
Board's action to the United States Court of Appeals for Veterans 
Claims (Court).  In a November 2008 Order, the Court vacated and 
remanded the October 2007 Board decision that denied the claim 
for service connection a skin rash.  In July 2009, the Board 
remanded the case for further development.  The development has 
been completed and the file has been returned to the Board for 
further action. 

The issue of service connection for ischemic heart disease 
has been raised by the record and is referred to the RO 
for the appropriate actions.


FINDINGS OF FACT

1.  Service in the Republic of Vietnam from April 1968 to 
November 1968 has been verified; and exposure to an herbicide 
agent is presumed.  

2.  A skin rash, diagnosed as perivascular dermatitis, is not a 
VA-recognized disease for which service connection may be 
presumed, on the basis of herbicide exposure.

3.  A skin disorder, including perivascular dermatitis did not 
manifest in service or for several years thereafter; and has not 
been shown to be etiologically related to service by competent 
medical evidence.


CONCLUSION OF LAW

A skin rash was not incurred in or aggravated by active duty 
military service, including herbicide exposure; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is applicable 
to this appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The Act and implementing regulations provides 
that VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  The veteran's claim was 
received in September 1998, prior to enactment of the VCAA.  
Given the foregoing, the Board finds that notices in May 2001, 
January 2004, June 2005, May 2009, September 2009, October 2009 
and June 2010  substantially complied with the specific 
requirements of the VCAA.  These letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's duties 
in obtaining information and evidence to substantiate his claim, 
and requested that the veteran send in evidence in his possession 
that would support his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in part 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  The Court has held that there is no basis for 
concluding that harmful error occurs simply because a claimant 
receives VCAA notice after an initial adverse adjudication.  (See 
Mayfield).  In this case, any notice received by the appellant 
after the initial rating action is harmless error.

The National Personnel Records Center (NPRC) in St. Louis, 
Missouri, informed the RO that the veteran's original claims file 
had been lost and rebuilt in March 1980.  The veteran was 
informed that his service records were unavailable.  Since that 
time, an additional search was conducted and service personnel 
records and some service treatment records were recovered.  While 
the Board acknowledges that it has a heightened duty to explain 
its findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule under circumstances where records are 
not available (see O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992)), further 
attempts to obtain additional evidence would be futile.  VA has 
provided the veteran with VA examinations, and has associated VA 
treatment records. VA skin examination reports, private medical 
records and Social Security disability records with the claims 
folder, and has provided several opportunities for the veteran to 
submit additional evidence.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There has been 
substantial compliance with all pertinent VA law and regulations, 
and to move forward with this claim would not cause any prejudice 
to the appellant.


	(CONTINUED ON NEXT PAGE)


Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from January 
9, 1952, to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. §§ 
3.307(a)(6), 3.313 (2007).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders: chloracne or 
other acneform disease consistent with chloracne.  38 C.F.R. § 
3.309(e) (2007).

Chloracne or other acneform disease consistent with chloracne 
must become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii)(2007).

VA has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which VA 
has not specifically determined a presumption of service 
connection is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 20, 
2003); see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).  
Perivascular dermatitis is not a recognized disease for which VA 
allows presumptive service connection.

Factual Background and Analysis

The veteran contends that he incurred perivascular dermatitis as 
a result of his service in Vietnam.  The Board has considered the 
veteran's contentions, but finds however, that the preponderance 
of the evidence is against the claim.  

The record reflects that the veteran served on active duty in 
Vietnam with the United States Army from April 1968 to November 
1968.  Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), he is therefore 
presumed to have been exposed to one or more herbicide agents 
during his tour of duty in Vietnam, in the absence of affirmative 
evidence to the contrary.  As previously indicated though, 
perivascular dermatitis is not listed as a disease that may be 
presumptively service-connected based on presumed herbicide 
exposure in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(ii)(2007).  
Therefore, service connection on a presumptive basis, for 
perivascular dermatitis, based on exposure to an herbicide agent 
is not warranted.  Further, it is not shown that the veteran has 
been diagnosed with chloracne or other acneform disease 
consistent with chloracne within a year after the last date on 
which the veteran was exposed to Agent Orange.

Notwithstanding the foregoing regulations, the United States 
Court of Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, §5, 98 Stat. 2725, 2727- 29 (1984), does 
not preclude establishment of service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this regard, the Board must analyze whether the veteran 
developed perivascular dermatitis or any other skin disorder 
directly as a result of herbicide exposure and military service.  
Under the provisions of 38 U.S.C.A. § 1154 (b), service 
connection may be established in the absence of confirming 
service medical record entries where there is satisfactory lay or 
other evidence that an injury or disease was acquired in combat, 
if the evidence is consistent with the circumstances, conditions 
or hardships of such service.  See 38 C.F.R. § 3.304(d) (2007).

Service treatment records (STRs) sent from the National Personnel 
Records Center (NPRC) in June 2010 include a June 1967 report of 
medical history obtained at the time of enlistment wherein it was 
indicated that he dislocated his left should twice and was 
treated once.  No skin complaints were recorded.  Other treatment 
records make no mention of any skin pathology.  At the time of 
his March 1969 separation physical examination, a 5-to-7 inch 
circular scar was noted at the left shoulder.  His skin was 
evaluated as normal. 

Service personnel records show that the veteran participated in 
combat operations while stationed in Vietnam.  In a written 
statement dated in September 1998 and in personal testimony in 
January 2002; the veteran noted that his skin rash first appeared 
on his legs, feet, and chest while in Vietnam.  He stated that he 
had received treatment in a village called Big Bear, near Dong 
Ha, Vietnam.  Post-service, the veteran alleged that he was seen 
one time at Quantico where he received ointments.  

The veteran underwent a VA orthopedic examination in June 1980.  
At that time, that examiner noted that the veteran's skin 
appeared normal upon observation.  VA outpatient treatment 
records dated between January 1981 and September 1984 do not show 
any complaints or note any treatment for a skin rash.  

Received in August 1998 was a statement from the Veteran which 
were to the effect that he had rashes on his legs, feet and chest 
while in Vietnam.  He was using 
Lamisil lotion for the rash.  The record contains several 
photographs taken by the veteran in September 1998 which show the 
skin rash as manifested on his chest, lower legs, feet, and arms.  

VA outpatient treatment records dated from August 1998 to January 
1999 are also of record.  In August 1998, the veteran presented 
for emergency treatment for a pruritic skin rash on his anterior 
chest, right foot, and lower legs, which had reportedly been 
present for several weeks, and also a swollen knee.  During an 
August 1998 VA orthopedic evaluation of the knee, the physician 
noted that the veteran had evidence of a rash, which almost 
appeared to be a psoriatic-type rash.  It was noted that the 
veteran had previously been a painter, but had not worked for the 
past couple of years.  August 1998 VA outpatient treatment 
records were to the effect that earlier that month, a VA 
physician initially diagnosed the veteran with dermatitis, fungus 
of idiopathic reaction.  The veteran was treated with Lamasil, 
oral steroids, and a shot of Depo-Medrol, all with no relief.  

The veteran underwent a VA Agent Orange examination in September 
1998.  The veteran reported that he worked as a supply sergeant 
in Vietnam between 1967 and 1968.  He indicated that he was 
allergic to penicillin and Benadryl, which caused rashes and at 
times, hives.  He reported having extremely itchy rashes in the 
right foot and both legs, and also the arms, forearms, and upper 
anterior chest wall, intermittently.  Upon physical examination, 
his skin was thickened and some scaly skin lesions were noted in 
the dorsum of the right foot and both lower legs, as well as the 
antecubital area and trunks, which were fading.  The diagnostic 
impression was skin rashes suggesting tinea or eczema.

Additional VA outpatient treatment records, dated from October 
1998 to July 2003, show continued treatment for the skin rash.  
Records in October and November 1998 show that the veteran 
indicated that the rash had been present since 1968 and had 
gotten worse within the last three months.  A biopsy was ordered.  
In December 1998, a clinical biopsy of the rash on the right foot 
revealed perivascular dermatitis.  Microscopic sections of the 
skin revealed moderated surface hyperkeratosis and parakeratosis.  
The epidermis revealed acanthosis with focal elongation of rete 
ridges.  The dermis showed a moderate perivascular infiltrate of 
lymphocytes and occasional plasma cells.  The differential 
diagnosis included an allergic contact dermatitis, id eruption, 
and drug eruption.  The VA cumulative records all refer to the 
skin rash as a dermatitis.  

During a hearing held in January 2002, the veteran testified that 
his skin rash first appeared while stationed in Vietnam.  The 
veteran stated that he was in the supply company and his duties 
involved unloading supplies from the ships and putting them in 
stockpiles and compounds for the Army and Marine Corps.  His 
duties also involved transporting materials.  He indicated that 
he wore "jungle boots" a lot and that it was often wet and 
rainy.  The veteran testified that he came down with trenchfoot, 
initially on his foot, but it moved up the height of his boot, 
and turned into white scabs, with itching and odor.  He stated 
that he was treated in a village called Big Bear, near Dong Ha, 
and also in once in Quantico upon return.  The veteran indicated 
that the rash had repeatedly reoccurred since then.  He 
identified three physicians who had treated him in 1979 for his 
left shoulder, but was unable to recall whether or not he 
mentioned the rash to them.  He did however, indicate that two of 
them were deceased and the third did not have any other pertinent 
records.  

In September 2002, M. T. B., M.D., a private orthopedic 
physician, submitted correspondence which showed treatment for a 
left knee problem.  In his correspondence, M. T. B., M.D. wrote 
that the veteran stated that he developed a trench-type foot 
syndrome while walking the swamps of Vietnam.  He indicated that 
the veteran occasionally had a reactivation of symptoms within 
his leg that caused some ulceration below the knee.  M. T. B., 
M.D. further stated that the veteran had none of this recently, 
nor did it seem to be associated with his current knee pains.  

Private medical records received from Warren General Hospital, 
dated between October 2002 and June 2003, show treatment for left 
knee and cardiac disorders.  VA outpatient treatment records 
dated between August 2003 and November 2004 are negative for 
treatment related a skin disorder.  

The veteran underwent a VA skin examination in July 2005.  The 
examiner reviewed the claims prior to the examination.  The 
veteran reported that his skin rash started while he was in 
Vietnam, between 1967 and 1968.  He stated that he woke up one 
morning and noticed the rash on both ankle areas, which 
apparently started very suddenly.  He went to the dispensary 
where he was evaluated and received topical steroids which seemed 
to help.  The veteran also reported that his skin disorder was 
recurrent, with 1-2 episodes in the wintertime, and at least 3-4 
in the summer months.  The last episode of reoccurrence was 2 
weeks prior to this examination, whereupon the veteran 
immediately used his topical steroids and the problem was 
alleviated.  Currently, the veteran was asymptomatic other than 
redness on the medial malleolus on the lower extremities, some 
redness, erythema, and slight dryness of the skin.  Previous 
treatment included topical steroids and hydrolyzing, which cause 
the rash to subside.  The veteran was noted to be allergic to 
penicillin, Benadryl, and Prednisone.  Flare-up symptoms included 
itching, burning, flaking and scaling, starting in the medial 
malleolus bilaterally.  No malignancy or skin neoplasm has been 
noted.  Biopsies and skin scrapings were done in the past, the 
most recent of which revealed perivascular dermatitis.  

Upon physical examination of the area where the rash reappears 
(medial malleolus), there was redness, erythema, and some slight 
burning involving an area about 3 inches by 3 inches, on the left 
lower extremity and an area of erythema about 2 inches by 2 
inches on the right medial malleolus.  The skin was dry and there 
were some venous stasis changes.  The involved areas upon 
reoccurrence were less than 10 percent of the lower extremities.  
There was no drainage or lesions in the interdigitial space.  The 
examiner indicated that the skin disorder was in a quiescent 
stage.  However, he reviewed the photographs submitted by the 
veteran at the examination.  The examiner noted that the veteran 
had a diagnosis of perivascular dermatitis by previous biopsy.  
The examiner concluded that the perivascular dermatitis was not 
related to Agent Orange or other herbicide exposure during 
Vietnam service.

In a March 2006 lay statement, S. M., Jr., a former fellow 
service member, recalled that the veteran was treated at a field 
hospital for malaria in or near Dong Ha, Vietnam.

During a January 2007 VA diabetes mellitus physical examination, 
the physician noted only that skin tags on the Veteran's upper 
extremities (armpits) had been removed.  The skin on the lower 
extremities was described as "dry", with no other findings 
noted.

In a April 2009 statement, a VA military records specialist 
determined the Veteran's complete service treatment records were 
unavailable for review.  In his statement, he outlined the 
numerous attempts made to retrieve these records 

In July 2009, the Board, pursuant to a November 2008 Court order, 
remanded case for further development. 

As part of the development, the Veteran's Social Security 
disability (SSD) file, including medical records were obtained 
and associated with the claims folder.  March 2000, a Social 
Security Administrative Law Judge determined that the Veteran 
became disabled effective January 1, 1998, based on a primary 
diagnosis of osteoarthritis and allied disorders, with a 
secondary diagnosis of late effected of musculoskeletal and 
connective tissue injuries (amputation).  The disability file 
contained VA outpatient treatment records including a April 1994 
record wherein the Veteran complained of a skin rash on his feet 
and a fungal skin infection of the feet was diagnosed.  
Additional duplicate VA outpatient treatment records note 
treatment for skin rashes variously diagnosed, as described 
above.  Those records include no opinions as to the etiology of 
the rashes.  The SSD records also include 1999 private medical 
records from Primary Healthcare Associates describing treatment 
for disabilities unrelated to this claim.  

In a statement received in March 2009, M.T., MD, reported that 
the Veteran requested a statement from him regarding the skin 
disorder.  The physician related that the Veteran received most 
of his treatment through VA, but had been seen at the office 
three times.  Dr. T reported that he reviewed private medical 
records from Primary Healthcare Associates, as well as 
approximately 860 pages of VA records provided on a CD-Rom.  The 
Veteran related to him that the rash had occurred at least yearly 
since his service in Vietnam, and that he had not suffered from 
rashes prior to entering service.  The physician found no signs 
of malingering and opined that it was irrelevant whether the 
Veteran had Agent Orange exposure.  The physician opined that the 
rash began in service.

Lay statements from the Veteran's wife, family members and 
friends, received in March 2009, were to the effect that the 
Veteran suffered from a rash that began in service.

Additional photographs submitted by the Veteran at various times 
continue to show the effects of the skin rash on his body.

In a statement received in October 2009, the Commandant of the 
Marine Corps noted that VA's request for records had been 
forwarded to the NPRC.  In a statement received from NPRC in June 
2010, it was noted that all service treatment records had been 
previously sent to VA.

In July 2010, the Veteran underwent a VA skin examination.  The 
examiner noted a review of the claims folder and the medical 
records.  The examiner provided a detailed review of the claims 
folder, noting the biopsy performed in December 1998, as well as 
the various photographs, and other information contained in the 
file.  The examiner noted that the earliest mention of any skin 
disorder was in VA records dated in 1994.  There was no mention 
of any skin disorder in records dated prior to that time, nor 
were there any medications prescribed that would indicate ongoing 
treatment at that time.  In April 1998, the Veteran related an 
allergic rash  caused by penicillin.  In August 1998, he reported 
having developed a rash a week earlier and was using Lamisil.  In 
April 1999, dermatitis was diagnosed.  The examiner also found 
other diagnoses including Pitaryasis, psoriasis, rosacea, rosacea 
with rhinophyma and eczema.  The examiner noted that as 
requested, the Veteran was examined by a dermatologist, and the 
diagnosis was psoriasis.  The examiner provided a lengthy 
explanation of the reasons and bases for the diagnosis, the 
probable causes and treatment.  The examiner concluded that the 
rash the Veteran was currently experiencing was "LESS LIKELY AS 
NOT the alleged "rash" he was treated for while in Vietnam, 
citing the lack of records of treatment in service, the first 
documentation many years later (1994), and the Veteran's use of 
Lamisil cream in 1998 prior to the big outbreak of the rash.  It 
was stated that psoriasis had been linked to being triggered by 
Lamisil cream.  

Based upon the available evidence, the Board finds that service 
connection for a skin rash is not warranted.  The veteran's 
service treatment records are largely unavailable; however, his 
separation physical examination is of record and noted a normal 
skin evaluation.  A June 1980 VA medical examination report 
likewise noted normal skin, with no skin complaints documented at 
that time.  Thus, other than the veteran's contentions, 
initially, there is no objective evidence to show that the 
current perivascular dermatitis or other skin disease is indeed 
the same skin rash that the veteran claims to initially have 
manifested while in service.  

However, the Board notes that service connection may be 
established under the provisions of 38 C.F.R. § 3.303(b), for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  For the showing of 
chronic disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

In this regard, although the veteran has maintained that his skin 
disorder has been present since 1968 and continued to reoccur 
since, there is no evidence in the claims file of this fact.  The 
record is negative for any evidence of a skin disorder prior to 
August 1994, when a fungal skin infection of the feet was 
diagnosed.  The Board observes that during the earliest VA 
examination of record, dated in June 1980, the veteran's skin was 
normal upon examination.  The examiner noted a scar on the 
veteran's left anterior shoulder, so presumably a large skin rash 
on the veteran's chest (as seen in his photographs) would have 
been visible as well.  In addition, VA outpatient records of 
general medical treatment dated from 1981 to 1984 show no 
subjective complaints of a skin rash, nor any objective findings 
of such.  Overall, the record is completely absent of any 
subjective or objective evidence of a skin disorder until 1998; 
thus no continuity of symptomatology has been shown.  The veteran 
separated from service in March 1968, and the first objective 
manifestations of the skin rash was 25 years after service, as 
shown in 1994 clinical records, which reflect clinical findings 
of a fungal infection.  Since then, numerous diagnoses have been 
provided.  

The Board has also considered Dr. M.T.'s March 2009 statement 
that the skin disorder began in service.  He based his review on 
a history provided by the Veteran and a review of private and VA 
medical records.  While the physician opined that the Veteran was 
not a malingerer and concluded that the veteran's current skin 
disability was a result of an event that occurred during the 
veteran's service, this evidence is not based on a documented 
history in service, nor, to the Board's knowledge any 
confirmation of this in the 680 pages of VA records reviewed by 
the physician.  The Board finds that such reports have limited 
probative value as they are merely a recitation of the veteran's 
self-reported and unsubstantiated history.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (a bare transcription of lay history 
is not transformed into medical evidence simply because it was 
transcribed by a medical professional); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (a medical opinion based on an inaccurate 
factual premise has no probative value.).  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. Brown, 11 
Vet. App. 345, 348 (1998).  

Absent competent (medical) evidence to the contrary, the 
manifestation of skin disease is too remote in time from service 
to relate it to service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence of 
medical treatment for, or related complaints about, the claimed 
condition for a prolonged period after service).  The record 
contains no competent medical evidence which shows an etiological 
relationship between the currently diagnosed skin disorder and 
military service.  Rather, VA physicians who reviewed the 
veteran's medical history (which included prior skin biopsies) 
and performed physical examinations determined that the current 
skin disorder was not related to Agent Orange or any other 
herbicide exposure, or to any event in service.  

While the Veteran, his family and friends are competent to 
provide testimony or statements relating to symptoms or facts of 
events that they have observed and are within the realm of their 
personal knowledge, they are not competent to establish that 
which would require specialized knowledge or training, such as 
medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994)

Thus, while the veteran may sincerely believe he has a skin 
disorder as a result of his military service, he is not a 
licensed medical practitioner.  As such his opinion is not 
probative concerning questions of medical causation.  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On the basis of the foregoing, the Board finds that the criteria 
for establishing service connection for a skin rash have not been 
met.  In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Entitlement to service connection for a skin disorder, to include 
perivascular dermatitis, also claimed as secondary to exposure to 
herbicides, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


